United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30608
                         Conference Calendar



PAMELA SHIRLEY,

                                     Plaintiff-Appellant,

versus

MARILYN ELAYNE DANIEL,
                                     Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 03-CV-1548-S
                        --------------------

Before   KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Pamela Shirley, a Louisiana resident and a non-prisoner

proceeding pro se, has filed a motion to proceed in forma

pauperis (IFP) on appeal, challenging the district court’s

certification that her appeal was not taken in good faith

pursuant to Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir.

1997).   Shirley argues that the district court was not correct

in its perception of the primary issue in the complaint.

The federal courts have a long-standing policy of abstaining


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30608
                                 -2-

from the exercise of diversity jurisdiction in cases involving

intrafamily relations, including child custody actions, known as

the domestic relations exception.   Congleton v. Holy Cross Child

Placement Agency, Inc., 919 F.2d 1077, 1078 (5th Cir. 1990).

Although Shirley argues that her allegations do not place her

case within this exception, the district court did not err in

construing her complaint as essentially concerning the custody of

her children.

     The district court’s certification that Shirley’s appeal is

not taken in good faith is upheld, Shirley’s motion for IFP is

DENIED, and this appeal is DISMISSED AS FRIVOLOUS.   See Baugh,

117 F.3d at 202 and n.24.